Citation Nr: 0913533	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-01 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury (neck disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1945 to April 
1946.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Evidence received since the May 1949 rating decision, which 
denied the Veteran's claim for entitlement to service 
connection for residuals of a neck injury, is cumulative or 
redundant of other evidence of record, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has not been received since the May 
1949 rating decision that denied entitlement to service 
connection for residuals of a neck injury, and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to the decision on appeal, the Veteran's claim for 
service connection for dysentery was denied by the RO in a 
May 1949 rating decision.  The Veteran was notified of that 
decision and of his appellate rights that same month and did 
not appeal the decision.  The decisions thus became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In a May 1949 rating decision, the RO denied the Veteran's 
initial claim for residuals of a neck injury.  From the face 
of that decision, the bases for the denial was that the 
Veteran had no evidence of a then current diagnosis of 
residuals of a neck injury or any evidence demonstrating the 
relationship between his claimed conditions and an event in 
service.  Furthermore, the RO explained that there were no 
neck injury residuals found in the Veteran's February 1949 
examination.

Based on the above, in order to reopen his claim the record 
must show the receipt, since the May 1949 rating decision, of 
non-redundant and non-cumulative evidence showing that the 
claimed disorder exists and is etiologically related to his 
service.

Received February 2008, are VA outpatient treatment records 
from October 1999 to February 2006.  None of these reports 
provide evidence which raises the possibility of 
substantiating the Veteran's claim.  Indeed, there are 
multiple reports indicating examination of the Veteran's 
neck.  None reflected an injury to his neck or any current 
neck disability.

In November 2000, a VA outpatient treatment report indicated 
that the Veteran's neck had full range of motion, a normal 
thyroid, no jugular venous distention, and no carotids 
bruits.  A February 2001 note indicated that the Veteran's 
neck was supple, had no jugular venous distention, and was 
negative for carotids bruits.  The results were identical in 
an August 2001 note.  In February 2005, August 2005, and 
February 2006, the Veteran's neck was supple with no jugular 
venous distension and no carotids bruits.

While these VA outpatient treatment reports are new evidence, 
they are not material evidence.  None of this new evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for residuals of a 
neck injury.

No evidence added to the record since the last final 
disallowance of his claim shows, or even relates to whether 
the Veteran currently suffers from residuals of a neck injury 
or has suffered from residuals of a neck injury.  In summary, 
new and material evidence has not been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
residuals of a neck injury, and his claim may not be 
reopened.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied prior to the RO 
decision in August 2007.  This was accomplished by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all three notice elements as those elements apply to 
establishing service connection for residuals of a neck 
injury.  The letter was sent prior to the initial RO decision 
regarding the Veteran's claim for to reopen his claim for 
service connection for residuals of a neck injury.  This 
letter informed the Veteran of what evidence was required to 
substantiate the claim for pneumonia and of the Veteran's and 
VA's respective duties for obtaining evidence.  The June 2007 
letter also informed the Veteran as to how VA assigns 
disability ratings and effective dates.

The notice requirements discussed in Kent were also satisfied 
prior to the initial RO adjudication of residuals of a neck 
injury from August 2007.  The notice letter provided to the 
Veteran in June 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  The letter informed the Veteran of 
the proper definition of new and material evidence.  The 
letter also informed the Veteran of the evidence needed to 
substantiate the underlying claim for service connection.  
The RO stated that the Veteran's claim for service connection 
for residuals of a neck injury was previously denied 
"because residuals of a neck injury was not found on your 
examination of February 17, 1949.  Therefore, the evidence 
you submit must relate to this fact."  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence is necessary to 
substantiate the element required to establish service 
connection that were found insufficient in the previous 
denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


